              Case 4:20-cv-04249-PJH Document 15 Filed 08/31/20 Page 1 of 2




 1   Yitzchak Zelman, Esq., (Admitted Pro Hac Vice)
     MARCUS & ZELMAN, LLC
 2   701 Cookman Avenue, Suite 300
 3   Asbury Park, New Jersey 07712
     Tel: (732) 695-3282
 4
     Fax: (732) 298-6256
 5   Email: yzelman@marcuszelman.com
 6
     Attorneys for Plaintiff

 7
 8                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
11
      BRUCE BEGG, on behalf of himself              C.A. No.: 4:20-cv-04249-PJH
      and all others similarly situated,
12
13
                             Plaintiff                   DISMISSAL ORDER
14
15
      -against-
16
17    CAPITOL CASINO,
18
                             Defendant
19
20
21
     IT IS HEREBY ORDERED:
22
23          THAT pursuant to the parties’ August 31, 2020 Notice of Voluntary
24   Dismissal, all claims asserted against Defendant in Civil Action No: 4:20-cv-
25   04249-PJH, are dismissed with prejudice; and
26          THAT all parties shall bear their own attorneys’ fees and costs incurred in
27   this action.
28




                                              -1-
           Case 4:20-cv-04249-PJH Document 15 Filed 08/31/20 Page 2 of 2




 1                   31st day of __________,
     SO ORDERED THIS ____        August      2020.
                                                               S DISTRICT
                                                            ATE           C
                                                           T
 2




                                                                               O
                                                       S




                                                                                U
                                                      ED




                                                                                 RT
                                                                       ERED




                                                  UNIT
 3                                                                O ORD
                                                           IT IS S




                                                                                     R NIA
 4                                                                           ilton
                                _____________________________________
                                                            hyllis J.
                                                                      Ham




                                                  NO
                                                    Judge P




                                                                                     FO
 5                              HONORABLE PHYLLIS       J. HAMILTON




                                                   RT




                                                                                 LI
                                                  ER




                                                      H




                                                                               A
 6
                                UNITED STATES DISTRICT
                                                     N
                                                       D IS        JUDGE
                                                                       TO
                                                                          F
                                                                            C
                                                                     T RIC

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       -2-
